[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State ex rel. Flanagan v. Lucas, Slip Opinion No. 2014-Ohio-2588.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-2588
                THE STATE EX REL. FLANAGAN v. LUCAS, SHERIFF.
   [Until this opinion appears in the Ohio Official Reports advance sheets,
                it may be cited as State ex rel. Flanagan v. Lucas,
                         Slip Opinion No. 2014-Ohio-2588.]
Quo warranto—R.C. 2733.06—Relator lacks standing to maintain quo warranto
        action against sheriff because he does not have reasonable grounds to
        claim entitlement to the office of sheriff—Cause dismissed.
   (No. 2013-0239—Submitted November 19, 2013—Decided June 18, 2014.)
                                  IN QUO WARRANTO.
                               ____________________
        Per Curiam.
        {¶ 1} In this quo warranto case, relator, Dick Flanagan, challenges the
qualifications of respondent, David Lucas, who was elected to the office of
Belmont County sheriff and sworn in on January 7, 2013. Flanagan claims that
Lucas did not meet the qualifications to be a candidate for sheriff under R.C.
311.01, because he had not been a full-time peace officer since he retired in
October 2007 and had also not held a qualifying supervisory position. Flanagan
                            SUPREME COURT OF OHIO




also asserts that as the only candidate on the ballot in November 2012 who did
qualify under R.C. 311.01, he is entitled to the office. In response, Lucas claims
that as the losing candidate, Flanagan is not entitled to the office and therefore
lacks standing to bring this quo warranto case. He also claims that he did meet
the requirements of R.C. 311.01 to be a candidate for sheriff on the 2012 ballot.
        {¶ 2} Because Flanagan lacks standing under R.C. 2733.06, we dismiss
the cause.
                                       Facts
        {¶ 3} At the general election in Belmont County on November 6, 2012,
Lucas defeated Flanagan and was elected Belmont County sheriff. Before and
after the election, however, Lucas’s candidacy was subject to several challenges
by various parties.
        {¶ 4} As part of the qualification process under R.C. 311.01, a Belmont
County Common Pleas Court judge forwarded candidate applications for Lucas
and Flanagan to the Belmont County Board of Elections. On December 19, 2011,
the board certified all candidate applications, including Lucas’s and Flanagan’s,
for the primary to be held in March 2012.
        {¶ 5} On December 23, 2011, the board received a protest from then-
sheriff Fred Thompson, a Democrat, challenging the eligibility of Lucas, a
Republican, to run for sheriff under R.C. 311.01(B)(8)(a) and 311.01(B)(9)(a).
On January 24, 2012, the board dismissed Thompson’s challenge because R.C.
3513.05 allows a protest only by a member of the same political party as the
candidate in question. At the general election on November 6, 2012, Lucas
defeated Flanagan. On November 27, 2012, the board certified the general-
election results.
        {¶ 6} On December 14, 2012, the board received two letters protesting
Lucas’s qualifications as a candidate for sheriff, one filed by Mark Landers




                                         2
                                 January Term, 2014




(Flanagan’s counsel) and the other by Gary Landers. On December 17, 2012, the
board determined that the protests were invalid and untimely.
       {¶ 7} On December 28, 2012, the board received a written request from
Flanagan asking that the board investigate Lucas’s qualifications or that it file a
complaint for a writ of quo warranto. The board did not act on this request.
       {¶ 8} Flanagan also requested that the prosecuting attorney of Belmont
County file an action in quo warranto, but the prosecutor also refused.
       {¶ 9} Flanagan filed this quo warranto action on February 8, 2013.
Flanagan’s complaint asserts that Lucas did not meet the mandatory qualifications
of R.C. 311.01 for a candidate for county sheriff. Flanagan asserts that Lucas has
unlawfully usurped the office of sheriff, possessing the office contrary to law and
the rights of Flanagan.
       {¶ 10} Flanagan further asserts that he, as the only person appearing on
the ballot in the November 6, 2012 election who satisfied the statutory
qualifications, is entitled to the office. Flanagan argues that he is entitled to a writ
of quo warranto removing Lucas from office and declaring Flanagan sheriff of
Belmont County.
       {¶ 11} We issued an alternative writ on June 26, 2013, and the parties
submitted evidence and briefs.
                                       Analysis
       {¶ 12} Quo warranto is the exclusive remedy to litigate the right of a
person to hold a public office. State ex rel. Deiter v. McGuire, 119 Ohio St.3d
384, 2008-Ohio-4536, 894 N.E.2d 680, ¶ 20; see also State ex rel. Ebbing v.
Ricketts, 133 Ohio St.3d 339, 2012-Ohio-4699, 978 N.E.2d 188, ¶ 8, citing State
ex rel. Johnson v. Richardson, 131 Ohio St.3d 120, 2012-Ohio-57, 961 N.E.2d
187, ¶ 15. In quo warranto, judgment may be rendered on the right of the
defendant to hold the contested office and the right of the person alleged to be




                                           3
                               SUPREME COURT OF OHIO




entitled to hold the office “ ‘or only upon the right of the defendant, as justice
requires.’ ” (Emphasis deleted.) Deiter at ¶ 22, quoting R.C. 2733.08.
        {¶ 13} “To be entitled to the writ of quo warranto, the relator must
establish that the office is being unlawfully held and exercised by respondent and
that relator is entitled to the office.” State ex rel. Zeigler v. Zumbar, 129 Ohio
St.3d 240, 2011-Ohio-2939, 951 N.E.2d 405, ¶ 23. Here, Flanagan asserts both
that the office is being unlawfully held and exercised by Lucas, and that Flanagan
is entitled to the office.
        {¶ 14} As to the legality of Lucas’s holding the office, the complaint
alleges that Lucas does not meet the requirements of R.C. 311.01(B)(8) and (9).
Specifically, Flanagan alleges that Lucas had not held a job as a full-time peace
officer within the four years immediately prior to the qualification date
(December 7, 2011) and thus failed to meet the qualifications under R.C.
311.01(B)(8)(a). Moreover, Flanagan alleges that Lucas did not have two years
of peace-officer supervisory experience in the five years immediately prior to
December 7, 2011, and thus failed to meet the requirement under R.C.
311.01(B)(9)(a). In response, Lucas argues that he was a qualified candidate
because he met the requirements in R.C. 311.01(B)(8)(a) and 311.01(B)(9)(a).
        {¶ 15} Flanagan also asserts that he is entitled to the office because he
“lawfully appear[ed] on the November 6, 2012 ballot as the only duly qualified
candidate.” Lucas responds that Flanagan lacks standing to bring this action
because he was the losing candidate on the ballot and thus cannot claim in good
faith that he is entitled to the office of sheriff.
        {¶ 16} We address the standing issue first.
        {¶ 17} “Standing is a preliminary inquiry that must be made before a court
may consider the merits of a legal claim.” Kincaid v. Erie Ins. Co., 128 Ohio
St.3d 322, 2010-Ohio-6036, 944 N.E.2d 207, ¶ 9. “A party lacks standing to
invoke the jurisdiction of the court unless he has, in an individual or



                                             4
                                January Term, 2014




representative capacity, some real interest in the subject matter of the action.”
(Emphasis added.) State ex rel. Dallman v. Franklin Cty. Court of Common
Pleas, 35 Ohio St.2d 176, 298 N.E.2d 515 (1973), syllabus. “ ‘[T]he inquiry as to
standing must begin with a determination of whether the statute in question
authorizes review at the behest of the plaintiff.’ ” State ex rel. E. Cleveland Fire
Fighters’ Assn., Local 500, Internatl. Assn. of Fire Fighters v. Jenkins, 96 Ohio
St.3d 68, 2002-Ohio-3527, 771 N.E.2d 251, ¶ 11, quoting Sierra Club v. Morton,
405 U.S. 727, 732, 92 S.Ct. 1361, 31 L.Ed.2d 636 (1972).
       {¶ 18} An action in quo warranto against a public official must be brought
by the attorney general or a prosecuting attorney, R.C. 2733.05, or by a person
claiming to be entitled to the public office unlawfully held and exercised by
another, R.C. 2733.06.     After Flanagan lost the 2012 election, he asked the
Belmont County prosecutor to file an action in quo warranto seeking the ouster of
the elected Belmont County sheriff, David Lucas, but the prosecutor refused.
Flanagan then filed this quo warranto action under R.C. 2733.06, claiming
“entitlement to the office of Belmont County sheriff” as “the only qualified
candidate” on the November 6, 2012 ballot.
       {¶ 19} R.C. 2733.06 sets forth the standing requirement for a private
citizen to file the action. It authorizes a “person claiming to be entitled to a public
office unlawfully held and exercised by another” to bring an action in quo
warranto.
       {¶ 20} In State ex rel. Halak v. Cebula, 49 Ohio St.2d 291, 361 N.E.2d
244 (1977), we set out the two requirements for a relator to bring an action in quo
warranto:


       “[H]e must show not only that he is entitled to the office, but also
       that it is unlawfully held and exercised by the defendant in the
       action.” State ex rel. Heer v. Butterfield (1915), 92 Ohio St. 428,



                                          5
                             SUPREME COURT OF OHIO




       111 N.E. 279, paragraph one of the syllabus; State ex rel. Lindley
       v. The Maccabees (1924), 109 Ohio St. 454, 142 N.E. 888; State ex
       rel. Smith v. Nazor (1939), 135 Ohio St. 364, 21 N.E.2d 124.


Id. at 292. We emphasized that the claim of the individual asserting entitlement
to the office must be made in “ ‘good faith and upon reasonable grounds.’ ” Id. at
293, quoting State ex rel. Ethell v. Hendricks, 165 Ohio St. 217, 135 N.E.2d 362
(1956), paragraph three of the syllabus.
       {¶ 21} The question presented in Halak—whether the relator’s claim to an
office was made in good faith and on reasonable grounds—is the same one
presented here. In Halak, this court, relying on State ex rel. Haff v. Pask, 126
Ohio St. 633, 186 N.E. 809 (1933); Prentiss v. Dittmer, 93 Ohio St. 314, 327, 112
N.E. 1021 (1916); State ex rel. Sheets v. Speidel, 62 Ohio St. 156, 56 N.E. 871
(1900); and Renner v. Bennett, 21 Ohio St. 431 (1871), observed:


               “Where the candidate receiving the highest number of votes
       is ineligible to election, the candidate receiving the next highest
       number of votes for the same office is not elected. Only the
       eligible candidate who receives the highest number of votes for the
       office for which he stands is elected to such office.”


Halak at 293, quoting Haff at paragraph three of the syllabus. Consequently, we
held that the relator did not have standing:


               Under these cases, there are clearly no reasonable grounds
       for the relator’s claim that he is entitled to the respondent’s office.
       A mere possibility of appointment does not constitute entitlement




                                           6
                               January Term, 2014




       in any way. Accordingly, the Court of Appeals was correct in its
       dismissal of the complaint.


(Emphasis added.) Id.
       {¶ 22} Therefore, applying Halak and its forebears, we hold that Flanagan
has no reasonable grounds to assert entitlement to the office. Flanagan cannot
show even the possibility of entitlement to the office of sheriff for two reasons.
First, R.C. 305.02 directs that any vacancy in the office of sheriff must be filled
by appointment. Second, case law holds that the candidate rejected by the voters
is not deemed the officeholder even if the successful candidate is ineligible;
therefore, a person so situated does not have reasonable grounds to claim
entitlement to the office and thus does not have standing to bring a quo warranto
action. Halak, 49 Ohio St.2d at 293, 361 N.E.2d 244.
       {¶ 23} This is not to say that a person who brings a quo warranto case in
good faith and on reasonable grounds will automatically replace the incumbent if
he or she is ousted. We have held that “a relator need not prove his own title
beyond all doubt. He need only establish his claim ‘in good faith and upon
reasonable grounds.’ ” State ex rel. Hanley v. Roberts, 17 Ohio St.3d 1, 6, 476
N.E.2d 1019 (1985), quoting Ethell, 165 Ohio St. 217, 135 N.E.2d 362, at
paragraph three of the syllabus. If the relator makes that showing, then the court
may render judgment on both the right of the respondent to hold the contested
office and the right of the relator to hold the office or it may render judgment on
only the respondent’s right to hold the contested office. Halak at 293.
       {¶ 24} For example, Hanley involved the fairness of a civil-service
promotional exam for chief of police. There, we scrutinized the relator’s claim of
entitlement to the office before addressing whether the incumbent lawfully held
the position. Quoting Ethell and Halak, we held that the relator need not establish




                                         7
                             SUPREME COURT OF OHIO




his claim to the position beyond all doubt. He need only establish that his claim
was made with good faith and upon reasonable grounds. Hanley at 6.
        {¶ 25} Hanley proved that his claim of entitlement to the office was made
with good faith and upon reasonable grounds because he scored the second
highest on the promotional exam, and the incumbent, who had received the
highest score, had had an unfair advantage on the exam. Thus, if the incumbent’s
exam score was invalid, Hanley would automatically be entitled to the office.
However, we ultimately voided the entire exam. Id. at 7.
        {¶ 26} When filing his action in quo warranto in the court of appeals,
Hanley had no idea that instead of declaring only the incumbent’s exam score
invalid this court would declare the entire promotional examination void. We
noted that if the court had declared only the incumbent’s score invalid, Hanley’s
“appointment would be more than a mere possibility. Under the statute, [his]
appointment would be a certainty, because he is second on the list of eligibles.”
Id. at 7.     By this language, we emphasized the importance of a relator’s
establishing that his or her claim to be entitled to the office must be made in good
faith and upon reasonable grounds. Only after confirming relator’s good-faith
claim to the office did this court determine whether the incumbent lawfully held
the office.
        {¶ 27} Flanagan’s situation is different. Under our precedent, Flanagan
had no reasonable grounds for his claim to the office. Halak, 49 Ohio St.2d at
293, 361 N.E.2d 244.
        {¶ 28} Because Flanagan lacks standing to bring this quo warranto action,
we do not reach the issue of Lucas’s qualifications for office.
                                    Conclusion
        {¶ 29} Flanagan, as the losing candidate in the election, has no reasonable
grounds to claim entitlement to the office of sheriff, and therefore he lacks
standing to prosecute an action in quo warranto. We therefore dismiss the action.



                                         8
                                January Term, 2014




                                                                   Cause dismissed.
       PFEIFER, O’DONNELL, and KENNEDY, JJ., concur.
       FRENCH, J., concurs in judgment only.
       O’CONNOR, C.J., and LANZINGER and O’NEILL, JJ., dissent.
                             ____________________
       KENNEDY, J., concurring.
       {¶ 30} I concur fully in the majority’s opinion.       I write separately to
explain why the dissent is mistaken. The dissent laments that Lucas will remain
Belmont County sheriff even though, according to the dissent, he is not qualified
for the office. But to reach the merits of whether he is qualified, the dissent leaps
over the first and fundamental requirement of a quo warranto case brought under
R.C. 2733.06: that the challenger have a good-faith claim to the office. No matter
how enticing the merits of a case, the merits do not justify allowing a party who
lacks standing to bring it. See Moore v. Middletown, 133 Ohio St.3d 55, 2012-
Ohio-3897, 975 N.E.2d 977, ¶ 23 (“It is well settled that standing does not depend
on the merits of the plaintiff’s contention that particular conduct is illegal or
unconstitutional. Rather, standing turns on the nature and source of the claim
asserted by the plaintiffs”).     Taking the dissent’s rationale to its logical
conclusion, any concerned citizen could bring a petition to oust a public officer.
Neither the language of the quo warranto statutes nor our precedent authorizes the
outcome that the dissent advances.
       {¶ 31} The dissent confuses standing, a fundamental requirement for a
court’s jurisdiction in every case, with a rule allowing ouster in some quo
warranto cases even though the relator is not ultimately entitled to office. An
action in quo warranto may be brought by a person claiming to be entitled to a
public office unlawfully held and exercised by another. R.C. 2733.06. However,
that claim must be made “ ‘in good faith and upon reasonable grounds.’ ” State
ex rel. Halak v. Cebula, 49 Ohio St.2d 291, 293, 361 N.E.2d 244 (1977), quoting



                                         9
                             SUPREME COURT OF OHIO




State ex rel. Ethell v. Hendricks, 165 Ohio St. 217, 135 N.E.2d 362 (1956),
paragraph three of the syllabus. The dissent invokes Ethell but does not even
mention its holding that good faith and reasonable grounds are fundamental
requirements of quo warranto standing.
       {¶ 32} In fact, the dissent completely ignores our precedent that quo
warranto actions require a private relator to assert a right to the public office in
good faith and upon reasonable grounds.        It is true that R.C. 2733.08 says,
“Judgment may be rendered upon the right of the defendant, and also on the right
of the person averred to be so entitled, or only upon the right of the defendant, as
justice requires.” (Emphasis added.) However, R.C. 2733.08 does not erase the
standing requirement of R.C. 2733.06 as interpreted by our precedent that good
faith and reasonable grounds are prerequisites to maintaining a quo warranto
action. Statutes must be interpreted in a manner that gives them full effect. R.C.
1.47(B).
       {¶ 33} The dissent does not dispute that Flanagan cannot claim the office
of sheriff upon good faith and reasonable grounds. The statute regarding sheriffs
is explicit that a vacancy in the office of sheriff is to be filled by appointment by
the county central committee of the political party with which the last occupant of
the office was affiliated. R.C. 305.02. Flanagan has no reasonable expectation of
being appointed to the office, as he does not belong to the same political party.
Furthermore, our precedent holds that where a candidate receiving the highest
number of votes in an election is ineligible, the candidate receiving the next
highest number of votes “is not elected” and cannot maintain an action in quo
warranto. Halak at 293, quoting State ex rel. Haff v. Pask, 126 Ohio St. 633, 186
N.E. 809 (1933), at paragraph three of the syllabus. Flanagan has no more




                                         10
                                     January Term, 2014




standing in quo warranto than any concerned citizen who thinks that an elected
officer is unqualified.1
          {¶ 34} The dissent conflates the fundamental jurisdictional requirement of
standing with the statute allowing a court to render judgment only on whether the
incumbent should be removed from office, R.C. 2733.08. But this statute comes
into play only after it is determined that the relator has standing, that is, once it is
determined that the relator has a good faith belief based on reasonable grounds
that he is entitled to the office. The best example of this situation is State ex rel.
Hanley v. Roberts, 17 Ohio St.3d 1, 476 N.E.2d 1019 (1985), in which the relator,
Hanley, had scored second-highest on a promotional exam and asserted that the
highest scorer had had an unfair advantage on the test because it was substantially
similar to the test he had taken previously. This court ultimately voided the entire
exam. Thus, because Hanley had brought his action in good faith and upon
reasonable grounds to believe that he was entitled to the office, the court was
authorized to render judgment upon the right of the respondent to hold the office.
          {¶ 35} Nor are the cases cited by the dissent apposite.                   The factual
situation in Ethell, 165 Ohio St. 217, 135 N.E.2d 362, is virtually identical to that
in Hanley: a promotional exam was declared void by the court, meaning that the
relator, who argued that he had scored the highest on the exam, was not entitled to
the office. This court held that the relator “had reasonable grounds to believe
himself entitled to the position here in question, and * * * he began the action as
expeditiously as could reasonably be expected, and in good faith.” Thus, pursuant
to R.C. 2733.08, the court proceeded to rule on the respondent’s entitlement to the
office.

1
  A quo warranto action under R.C. 2733.06 is not the only mechanism available to challenge a
candidate’s qualifications for office. A qualified elector who is a member of the same political
party may bring a protest against the candidate to the board of elections before the election. R.C.
3513.05. The county prosecutor or the attorney general may bring a quo warranto action. R.C.
2733.04 and 2733.05. And, of course, nothing prevents a candidate for office from making
truthful statements about his opponent’s lack of qualifications for office during the campaign.




                                                11
                            SUPREME COURT OF OHIO




       {¶ 36} The Varnau cases, State ex rel. Varnau v. Wenninger, 128 Ohio
St.3d 361, 2011-Ohio-759, 944 N.E.2d 663, and State ex rel. Varnau v.
Wenninger, 131 Ohio St.3d 169, 2012-Ohio-224, 962 N.E.2d 790, did not discuss
standing to bring a quo warranto action. Nor did State ex rel. Deiter v. McGuire,
119 Ohio St.3d 384, 2008-Ohio-4536, 894 N.E.2d 680, mention our long-held
standing requirements of good faith and reasonable grounds to assert entitlement
to the public office through quo warranto. Relying on these cases as precedent for
a determination of standing in a quo warranto action is tantamount to a relator
citing State ex rel. Cleveland Right to Life v. State of Ohio Controlling Bd., 138
Ohio St.3d 57, 2013-Ohio-5632, 3 N.E.2d 185, as authority for standing in a
mandamus or prohibition action.
       {¶ 37} Gano v. State ex rel. Robinson, 10 Ohio St. 237 (1859), involved an
unusual situation.   In that case, the office of Cincinnati city marshal was
abolished. The city of Cincinnati passed an act giving certain duties to the
appointed chief of police that had formerly been performed by the city marshal.
Robinson was appointed chief of police. Despite the change in law, an election
for city marshal was held, and Gano won. Robinson brought an action in quo
warranto to oust Gano, because he was performing duties that Robinson was now
authorized to perform. Thus, while Robinson was not asking to be made city
marshal, he clearly had standing to oust Gano because Gano was acting in an
office that no longer existed and some of the duties formerly assigned to the
abolished office had been assigned to the office held by Robinson.
       {¶ 38} Although some of our quo warranto cases may have caused
confusion over whether a relator in an R.C. 2733.06 action must show that he has
reasonable grounds to believe that he is entitled to the disputed office before the
court will address the respondent’s entitlement to the office, today’s decision
makes clear that he must.
                            ____________________



                                        12
                                 January Term, 2014




          O’CONNOR, C.J., dissenting.
          {¶ 39} Even though Lucas is not qualified to hold the office of Belmont
County sheriff, he will retain it.
          {¶ 40} That nonsensical outcome is the result of today’s holding by a
majority of this court, which completely ignores the question whether Lucas is
qualified. Instead, the majority concludes that Flanagan has no standing to bring
a complaint for quo warranto, the exclusive remedy to litigate the right of a
person to hold a public office, because he cannot show that he is entitled to the
office.
          {¶ 41} In so doing, the majority chooses to ignore established precedent in
which we have held that judgment in a quo warranto case may be rendered on the
right of the defendant to hold the contested office and the right of the person
alleged to be entitled to hold the office “ ‘or only upon the right of the defendant,
as justice requires.’ ” State ex rel. Deiter v. McGuire, 119 Ohio St.3d 384, 2008-
Ohio-4536, 894 N.E.2d 680, ¶ 22, quoting R.C. 2733.08; Gano v. State ex rel.
Robinson, 10 Ohio St. 237 (1859). And neither the majority opinion nor the
concurring opinion explains why or offers a compelling analysis that supports the
majority’s conclusion.
          {¶ 42} We are presented with two strands of our established law that are
not compatible with one another. One strand, which I would preserve, recognizes
that quo warranto will lie, in the interests of justice, to oust an unqualified sheriff
or police chief, even if the relator cannot establish entitlement to that office. The
other strand, which the majority follows, holds that an unqualified police chief or
sheriff may not be ousted from the position unless the relator can establish that he
is entitled to the office or that he is acting in good faith and upon reasonable
grounds in asserting that he is entitled to the office. It is clear that the majority
will rigorously impose the “good faith” and “reasonable grounds” standard in the
future, but neither the majority opinion nor the concurring opinion offers any



                                          13
                             SUPREME COURT OF OHIO




explanation of what those terms mean in the context of quo warranto or how a
relator or any member of the public can satisfy them.
       {¶ 43} Because the rule now demanded by the majority ignores a key
component of our precedent, undermines the morale of our police officers and
commanders, endangers the safety of the public, and defies common sense, I
strongly dissent.
                                      ANALYSIS
       {¶ 44} Gano, 10 Ohio St. 237, arose in the wake of the appointment of the
first police chief in Cincinnati. In that case, we held:


               In an information in the nature of a quo warranto, filed by
       a claimant of an office against one who is alleged to have usurped
       the same, the court may, in a proper case, render a judgment of
       ouster against the defendant to the information, without passing
       upon the rights of the claimant who files the information.


Even assuming that the rule articulated in Gano arose from a more “unusual
situation” than any other case that this court has confronted, see concurring
opinion at ¶ 37, it does not mean that we can, or should, discard its rule of law.
       {¶ 45} Indeed, the rule from Gano is not some archaic remnant. It is but
one piece of the much larger body of precedent that the majority ignores.
       {¶ 46} As we explained a century after Gano, R.C. 2733.08 recognizes
that a relator’s proof may fail in regard to one element yet succeed with respect to
the other, and provides that in such instance, “the court, as representative of the
state, shall step in and render whatever decision is required by justice.” State ex
rel. Ethell v. Hendricks, 165 Ohio St. 217, 226, 135 N.E.2d 362 (1956). Ethell
makes clear that “the mere power, granted by statute, to initiate the action neither
reduces the controversy to the statutes of a private quarrel nor divests the state of



                                          14
                                January Term, 2014




its historical interest in the persons who hold public office therein.” (Emphasis
added.) Id. at 225. The majority today refuses to do what is required by justice:
allow a relator to maintain a quo warranto action despite his lack of entitlement to
the office. This court did just that as recently as 2008.
       {¶ 47} In Deiter, we reiterated the rule in the course of rejecting a city’s
claim that because the relators could not show they were entitled to become the
police chief, they lacked standing to bring a claim for a writ of quo warranto to
oust the chief, who had not taken the promotional exam for that office. Deiter,
119 Ohio St.3d 384, 2008-Ohio-4536, 894 N.E.2d 680, at ¶ 2, 4, 21-22. In
holding that the city’s argument lacked merit, we explained:


       R.C. 2733.08 provides, “When an action in quo warranto is
       brought against a person for usurping an office, the petition shall
       set forth the name of the person claiming to be entitled to the
       office, with an averment of his right thereto. Judgment may be
       rendered upon the right of the defendant, and also on the right of
       the person averred to be so entitled, or only upon the right of the
       defendant, as justice requires.” (Emphasis added.) Therefore, as
       we have long recognized, appellants’ potential failure to establish
       their entitlement to be appointed police chief does not necessarily
       preclude a writ of quo warranto to oust Police Chief McGuire.
       State ex rel. Newell v. Jackson, 118 Ohio St.3d 138, 2008-Ohio-
       1965, 886 N.E.2d 846, ¶ 8; State ex rel. Myers v. Brown (2000), 87
       Ohio St.3d 545, 547, 721 N.E.2d 1053 (“If a relator in a quo
       warranto proceeding fails to establish entitlement to the office,
       judgment may still be rendered on the issue of whether respondent
       lawfully holds the disputed office”); State ex rel. Ethell v.
       Hendricks (1956), 165 Ohio St. 217, 226, 59 O.O. 298, 135 N.E.2d



                                          15
                            SUPREME COURT OF OHIO




       362 (“it is apparent that Section 2733.08 recognizes that a relator’s
       proof may fail in regard to one element and yet succeed with
       respect to the other, and provides that in such instance the court, as
       representative of the state, shall step in and render whatever
       decision is required by justice”); see also Reed v. Rudnick (Dec.
       13, 1995), Darke App. No. CA 1368, 1995 WL 737911, in which a
       court of appeals granted a writ of quo warranto to oust a police
       chief and a writ of mandamus to compel a city’s civil service
       commission to conduct a new promotional examination for the
       position.
               Therefore, the court of appeals erred in dismissing
       appellants’ quo warranto claim.


Deiter at ¶ 22-23.
       {¶ 48} Deiter was not an anomaly. As recently as 2012, we allowed a
losing candidate in an election for sheriff, like Flanagan, to maintain a quo
warranto case against the winning candidate, like Lucas, without showing that he
was entitled to office. State ex rel. Varnau v. Wenninger, 128 Ohio St.3d 361,
2011-Ohio-759, 944 N.E.2d 663 (“Varnau I”); State ex rel. Varnau v. Wenninger,
131 Ohio St.3d 169, 2012-Ohio-224, 962 N.E.2d 790 (“Varnau II”). In Varnau
II, we expressly noted that even if a relator in a quo warranto proceeding fails to
establish entitlement to the office, “ ‘judgment may still be rendered on the issue
of whether respondent lawfully holds the disputed office.’ ” Varnau II at ¶ 12,
quoting State ex rel. Meyers v. Brown, 87 Ohio St.3d 545, 547, 721 N.E.2d 1053
(2000). See also State ex rel. Delph v. Barr, 44 Ohio St.3d 77, 80, 541 N.E.2d 59
(1989) (holding in a case challenging an appointment of a police chief that if a
relator fails to show entitlement to a contested office, “judgment may be rendered
only on the issue of whether respondent lawfully holds the office”).



                                         16
                                     January Term, 2014




         {¶ 49} Although the concurring opinion makes much of the fact that
Varnau I and Varnau II did not discuss standing and that Deiter did not mention
the good-faith-and-reasonable-grounds standard for standing, the absence of that
discussion in those cases does not support the majority’s view.                        Quite the
contrary, the fact that we did not impose the requirement in those cases
undermines the majority’s rigid insistence that we must do so now.
         {¶ 50} Clearly, this area of law is not as simple as the majority wishes to
make it.     There are times when it is impossible to know who the rightful
officeholder is, even when it is crystal clear that the person currently holding the
office is unqualified to do so. In that situation, our law should recognize that
justice, the state, and the people of Ohio have an interest in ousting the
unrighteous from holding the office of police chief or sheriff.                     But the rule
announced today extinguishes that option.
         {¶ 51} In an effort to simplify the law,2 the concurring opinion mocks the
notion that “any concerned citizen could bring a petition to oust” an unqualified
sheriff or police chief. (Emphasis sic.) Concurring opinion at ¶ 30. But if the
officeholder is not qualified, why shouldn’t he be ousted by the action of a
concerned citizen? Rather than treating that concept with derision, we should
create a workable rule of law that allows for a citizen who may not be qualified
for the position of sheriff or police chief to seek ouster of an unqualified sheriff or
police chief. After all, the fact that someone is not qualified to be the police chief
or sheriff does not mean that she is not qualified to oust someone else who is
unqualified to hold that position or to recognize that she can suffer as a result of



2
  The concurring opinion’s reliance on Moore v. Middletown, 133 Ohio St.3d 55, 2012-Ohio-3897,
975 N.E.2d 977, ¶ 23, is curious. See concurring opinion at ¶ 30. That case is factually and
legally distinguishable. And in Moore, this court held that the property owners had standing to
bring their claims. Even the carefully selected paragraph of the decision that the concurrence cites
does not offer any support for the rule the majority announces.




                                                17
                                  SUPREME COURT OF OHIO




having an unqualified person govern the safety forces that are charged with
protecting her family and property.
         {¶ 52} Moreover, by that same analysis, the majority not only precludes
“any concerned citizen” from having standing to challenge an unqualified
officeholder but also strips standing from any bargaining unit or union of police
officers or firefighters or deputies. Such a result is unconscionable.
                                         CONCLUSION
         {¶ 53} The overly restrictive rule announced today, which discards law
that has survived for over 150 years, is as unexplained as it is abrupt. The
majority simply ignores that precedent without explaining why; without
overruling any decision from Gano to Varnau II; and without acknowledging that
the practical result of the majority’s decision is that unqualified candidates can
assume and retain public offices—including the offices of police and fire chief—
so long as no challenger can show entitlement to the office.
         {¶ 54} The effect of this decision will most likely not be felt by the
justices in the majority. It will be felt by the men and women whom we ask to do
the most difficult jobs—our first responders—and the people they protect, in
Belmont County and throughout the state.
         {¶ 55} Rather than ignore our precedent in this vitally important area of
the law, I would adhere to it. And applying it here, I would hold that although
Flanagan has not established that he is entitled to the office of Belmont County
sheriff, he is entitled to a limited writ of quo warranto ousting Lucas from that
position because Lucas is not qualified to hold it under the laws of Ohio.3 I
therefore dissent.


3
  Lucas is ineligible to be sheriff because the evidence demonstrates that he does not meet the
experience requirements of R.C. 311.01(B)(8)(a) or (b). R.C. 311.01(B). Notably, neither the
majority opinion nor the concurring opinion disputes the fact that Lucas is ineligible for the
position that he now holds and that he will continue to hold as a result of the majority’s analysis
today.




                                                18
                              January Term, 2014




       LANZINGER and O’NEILL, JJ., concur in the foregoing opinion.
                            ____________________
       Mark E. Landers, for relator.
       Lancione, Lloyd & Hoffman Law Office Co., L.P.A., Christopher J.
Gagin, and Tracey Lancione Lloyd, for respondent.
                         _________________________




                                       19